SETH, Chief Judge,
concurring:
I concur with the conclusion that it has not been shown that plaintiff is a straw party, but would like to emphasize other aspects of the case.
The trial court concluded “that the primary or dominant purpose of the appointment of Plaintiff as successor administratrix was to invoke federal jurisdiction.” However, such a “primary purpose” can exist without bringing this case within the prohibitions of 28 U.S.C. § 1359. There can have been such a purpose, but nevertheless the representative has not been shown to have been collusively or improperly made a party as the statute contemplates. A motive or intent to secure federal jurisdiction does not of itself defeat jurisdiction.
The conclusion by the trial court that the federal jurisdiction purpose was “primary,” necessarily also concludes that there were other and different reasons, whether advanced by plaintiff or not, for the appointment, hence a determination that the quest for federal jurisdiction was not the sole reason. See Bishop v. Hendricks, 495 F.2d 289 (4th Cir.); McSparran v. Weist, 402 F.2d 867 (3d Cir.); and Gilchrist v. Strong, 299 F.Supp. 804 (W.D. Okl.).
*1072This primary purpose test applied by the trial court thus does not as a matter of law apply the statutory standard. It invokes the sanctions of 28 U.S.C. § 1359 on a showing not therein contemplated.
The Supreme Court in Kramer v. Caribbean Mills, Inc., 394 U.S. 823, 89 S.Ct. 1487, 23 L.Ed.2d 9, considered an assignment to a collection agent, and concluded that the assignment was “improperly or collusively made” under 28 U.S.C. § 1359. The Court said it would not reexamine cases wherein the assignment was “absolute” regardless of the transferor’s motive; nor would it consider whether in cases brought by an administrator or guardian “a motive to create diversity jurisdiction renders the appointment of an out-of-state representative ‘improper’ or ‘collusive’.” The Court stated several reasons why administrator cases might be different from assignment cases. One of these differences describes the state action in appointments with the inference that an examination under the collusive and improper standard might interfere with state probate administration.
We recognize the differences between assignment cases and those involving representatives in probate proceedings and the implications therein. However, we agree with other circuits that the citizenship alone of the representative cannot be determinative under 28 U.S.C. § 1359 when it is challenged as in the case before us, and that Kramer does not prevent an examination of other factors. Lester v. McFaddon, 415 F.2d 1101 (4th Cir.); McSparran v. Weist, 402 F.2d 867 (3d Cir.).
Thus we hold that a limited examination and evaluation of the facts surrounding the appointment of plaintiff and of the duties she is to perform are proper but not to include whether she is experienced, capable, or somehow competent, as we do not endorse the general examination into qualifications as described in Groh v. Brooks, 421 F.2d 589 (3d Cir.). This is for the reason that if it be determined that those standards are not met, the conclusion must be that the representative is not competent, and the problems contemplated in Kramer thus arise. This goes beyond the bare jurisdictional view of the representative.
The usual measure under the collusive and improper standard applies to the plaintiff as a representative as it does in cases concerned with other matters. There are indications in some reported cases that other standards apply to administrators, but we see no basis for a different treatment.
This court in Bradbury v. Dennis, 310 F.2d 73 (10th Cir.), considered the meaning of “collusive” and “improperly” in an assignment case, and discussed the authorities. See also the same case at 368 F.2d 905.
The existence of a motive or interest to create diversity is not necessarily fatal as we mentioned at the outset. The teachings of Black and White Taxi. Co. v. Brown and Yellow Taxi. Co., 276 U.S. 518, 48 S.Ct. 404, 72 L.Ed. 681, must be considered. Motive and intent are obviously elements in the collusive and improper determination, but are not controlling factors under Black and White.
The court in McSparran v. Weist, 402 F.2d 867 (3d Cir.), decided that “collusively” can include improper agreements among the several persons on only one side of the litigation. We do not decide that question as the collusion issue has not yet been reached. See also Cashman v. Amador & Sacramento Canal Co., 118 U.S. 58, 6 S.Ct. 926, 30 L.Ed. 72, and Schilling v. Belcher, 582 F.2d 995 (5th Cir.), and the references therein to “party plaintiff ‘collusively made’.”
Thus the test applied by the trial court does not meet the requirements of the statute, and the case must be and is reversed and remanded to the trial court for further proceedings.